870 F.2d 656Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vernon COPELAND, Defendant-Appellant.
No. 88-7284.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided March 2, 1989.

Vernon Copeland, appellant pro se.
Juliet Ann Eurich, Wendy Patrice Arnell, Office of the United States Attorney, for appellee.
Before K.K. HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Vernon Copeland appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  United States v. Copeland, CR No. 83-204-K;  C/A No. 88-1371-K (D.Md. Sept. 22, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In light of our view of the merits of Copeland's claim, we deny his motion for the appointment of appellate counsel